IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-41263
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MACRINO ESPINOZA-VASQUEZ,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-00-CR-313-2
                      --------------------
                          June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Macrino Espinoza-Vasquez appeals his guilty-plea conviction

and sentence for possession of cocaine with intent to distribute.

Espinoza contends that 21 U.S.C. § 841 is unconstitutional in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000).    As

Espinoza concedes, his argument is foreclosed by circuit

precedent, but he raises the issue to preserve it for Supreme

Court review.    See United States v. Slaughter, 238 F.3d 580, 582

(5th Cir. 2000), cert. denied, 532 U.S. 1045 (2001).    The

judgment of the district court is AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.